



Exhibit 10.3


Aspen Technology, Inc.
Terms and Conditions of Stock Option Agreement
Granted Under 2016 Omnibus Incentive Plan
    
1.         Grant of Option.
These terms and conditions together with the notice of grant of stock option
(the “Notice”) set forth on the cover page to which they are attached constitute
an Agreement evidencing the grant by Aspen Technology, Inc., a Delaware
corporation (the “Company”), on the grant date set forth in the Notice (the
“Grant Date”) to the employee named in the Notice (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s 2016 Omnibus Incentive Plan (the “Plan”), the number of shares (the
“Shares”) of common stock, $0.10 par value per share, of the Company (“Common
Stock”) set forth on the Notice, at a strike price set forth per Share set forth
in the Notice.  Unless earlier terminated, this Agreement shall expire at 5:00
p.m., Eastern Time, on the Expiration Date set forth in the Notice (the “Final
Exercise Date”).
To the extent permitted by the Code (as defined below) and designated in the
Notice, it is intended that the option evidenced by this Agreement shall be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the “Code”) or a
nonqualified stock option, to the extent designated in this Notice.
2.         Vesting Schedule.
The options granted hereunder will vest according to the schedule set forth on
the Notice. The right of exercise shall be cumulative so that to the extent the
option is not exercised in any period to the maximum extent permissible it shall
continue to be exercisable, in whole or in part, with respect to all Shares for
which it is vested until the earlier of the Final Exercise Date or the
termination of this Agreement under Section 3 hereof or the Plan.
3.         Exercise of Option.
(a)    Form of Exercise.  Each election to exercise this Agreement shall be in
the manner permitted by the Company’s third party stock incentive plan
administrator.  If no such third party administrator is administering the Plan
at such time, such election shall be in writing, signed by the Participant and
received by the Company at its principal office, accompanied by this Agreement
and payment in full in the manner provided in the Plan, or as otherwise provided
in the Plan.  The Participant may purchase less than the number of shares
covered hereby, provided that no partial exercise of this Agreement may be for
any fractional share.
(b)    Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this Agreement may not be exercised unless the
Participant, at the time he or she exercises this Agreement, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).
(c)    Termination of Relationship with the Company.  If the Participant ceases
to be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this Agreement shall
terminate three months after such cessation (but in no event after the Final
Exercise Date), provided that this Agreement shall be exercisable only to the
extent that the Participant was entitled to exercise this Agreement on the date
of such cessation.  Notwithstanding the foregoing, if the Participant, prior to
the Final Exercise Date, violates the non-competition or confidentiality
provisions of any employment contract, confidentiality and nondisclosure
agreement or other agreement between the Participant and the Company, the right
to exercise this Agreement shall terminate immediately upon such violation.
(d)    Exercise Period Upon Death or Disability.  Unless otherwise agreed by the
Company and the Participant, if the Participant dies or becomes disabled (within
the meaning of Section 22(e)(3) of the Code) prior to the Final Exercise Date
while he or she is an Eligible Participant and the Company has not terminated
such relationship for “cause” as specified in paragraph (e) below, this
Agreement shall be exercisable, within the period of eighteen months following
the date of death, or one year following the date of disability, of the
Participant, by the Participant (or in the case of death by an authorized
transferee), provided that this Agreement shall be exercisable only to the
extent that this





--------------------------------------------------------------------------------





Agreement was exercisable by the Participant on the date of his or her death or
disability, and further provided that this Agreement shall not be exercisable
after the Final Exercise Date.
(e)     Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment is terminated by the Company for Cause (as defined
below), the right to exercise this Agreement shall terminate immediately upon
the effective date of such termination of employment, unless otherwise agreed by
the Company and the Participant.  If the Participant is party to an employment
or severance agreement with the Company that contains a definition of “cause”
for termination of employment, “Cause” shall have the meaning ascribed to such
term in such agreement.  Otherwise, “Cause” shall mean (i) any willful failure
by the Participant, which failure is not cured within 30 days of written notice
to the Participant from the Company, to perform his or her material
responsibilities to the Company, or (ii) willful misconduct by the Participant
that affects the business reputation of the Company, in either case as
determined by the Company, which determination shall be conclusive.
4.         Tax Matters.
(a)    Withholding.  No Shares will be issued pursuant to the exercise of this
Agreement unless and until the Participant pays to the Company, or makes
provision satisfactory to the Company for payment of, any federal, state or
local withholding taxes required to be withheld in respect of this Agreement. To
satisfy any such tax obligation, the Company may deduct and retain from the
Shares to be issued upon exercise of the Option such number of Shares as is
equal in value up to the Company’s maximum statutory withholding obligations
with respect to the income recognized by the Participant upon such exercise
(based on statutory withholding rates for federal and state tax purposes,
including payroll taxes, that are applicable to such income), and pay the
required amounts to the relevant taxing authorities.
(b)    Disqualifying Disposition.  To the extent the option is an incentive
stock option, if the Participant disposes of Shares acquired upon exercise of
this Agreement within two years from the Grant Date or one year after such
Shares were acquired pursuant to exercise of this Agreement, the Participant
shall notify the Company in writing of such disposition.
5.         Nontransferability of Option.
This Agreement may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this Agreement shall be exercisable only by the Participant.
6.         Provisions of the Plan; Change in Control.
This Agreement is subject to the provisions of the Plan, the terms of which are
incorporated herein by reference. A prospectus describing the Plan has been
delivered to the Participant. The Plan itself is available upon request. In that
regard, the Option is subject to adjustment in connection with a change in
capital of the Company or a Corporate Transaction, as provided in Sections 15.1
and 15.2 of the Plan. In addition, vesting of the Option in connection with a
Change in Control shall be determined in accordance with Section 15.3 of the
Plan. For purposes of Section 15.3.1(ii) of the Plan, if the Option is assumed,
converted or replaced by the resulting entity in the Change in Control, if,
within one year after the date of the Change in Control, the Participant has a
Separation from Service by the Company other than for Cause or by the
Participant for Good Reason, any unvested portion of the Option shall become
fully vested and exercisable as of the date of such Separation from Service. For
this purpose, “Cause” and “Good Reason” mean as follows:
"Cause" is as defined in Section 3(e) above.
 "Good Reason" means any significant diminution in the Participant's title,
authority, or responsibilities from and after the Change in Control, or any
reduction in the annual cash compensation payable to the Participant from and
after the Change in Control.


7.    Miscellaneous.
(a)      No Rights to Employment.   The Participant acknowledges and agrees that
the vesting and exercisability of the Option shall be in accordance with the
vesting schedule set forth in the Notice, and is contingent upon status as an
employee at the time of vesting at the will of the Company (not through the act
of being hired). The Participant further





--------------------------------------------------------------------------------





acknowledges and agrees that the transactions contemplated hereunder and the
vesting schedule set forth in the Notice do not constitute an express or implied
promise of continued engagement as an employee or consultant for the vesting
period, for any period, or at all.
(b)       Severability.   The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, and each other provision of this Agreement shall be
severable and enforceable to the extent permitted by law.
(c)       Waiver.   Any provision for the benefit of the Company contained in
this Agreement may be waived, either generally or in any particular instance, by
the Board of Directors of the Company.
(d)       Binding Effect.   This Agreement shall be binding upon and inure to
the benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 5 of this
Agreement.
(e)       Notice.   A Any notice which either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the
Participant from time to time; and to the Participant at the Participant’s
electronic mail or postal address as shown on the records of the Company from
time to time, or at such other electronic mail or postal address as the
Participant, by notice to the Company, may designate in writing from time to
time.
(f)       Pronouns.   Whenever the context may require, any pronouns used in
this Agreement shall include the corresponding masculine, feminine or neuter
forms, and the singular form of nouns and pronouns shall include the plural, and
vice versa.
(g)       Entire Agreement.   This Agreement and the Plan constitute the entire
agreement between the parties, and this Agreement supersedes all prior
agreements and understandings, relating to the subject matter of this Agreement.
(h)       Amendment.   This Agreement may be amended or modified only by a
written instrument executed by both the Company and the Participant.
(i)       Governing Law.   This Agreement shall be construed, interpreted and
enforced in accordance with the internal laws of the State of Delaware, USA
without regard to any applicable conflicts of laws principles.
(j)       Participant’s Acknowledgments.   The Participant acknowledges that he
or she: (i) has read this Agreement; (ii) understands the terms and consequences
of this Agreement; and (iii) is fully aware of the legal and binding effect of
this Agreement.
(k)       Unfunded Rights.   The right of the Participant to receive Shares upon
exercise of the Option pursuant to this Agreement is an unfunded and unsecured
obligation of the Company. The Participant shall have no rights under this
Agreement other than those of an unsecured general creditor of the Company.
(l)    Additional Acknowledgments; Appendix A. By accepting this Award, the
Participant acknowledges and agrees that this Award is subject to the terms
applicable to Awards granted to service providers outside the U.S. set forth in
the Appendix A hereto. Appendix A constitutes part of this Agreement. Please
review the provisions of Appendix A carefully, as this Award will be null and
void absent the Participant’s acceptance of such provisions. The Company
reserves the right to impose other requirements on the Award to the extent that
the Company determines it is necessary or advisable in order to comply with
local law or facilitate the administration of the Award and to require the
Participant to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.




By accepting this grant online, I hereby acknowledge that I have read these
Terms and Conditions, the 2016 Omnibus Incentive Plan and related prospectus,
and agree to all terms and conditions set forth therein.



















--------------------------------------------------------------------------------





APPENDIX A
TO THE TERMS AND CONDITIONS OF STOCK OPTION AWARD




1.    ADDITIONAL ACKNOWLEDGEMENTS


By entering into this Agreement and accepting the grant of the Option evidenced
hereby, the Participant acknowledges, understands and agrees that:
 
(a)    the Plan is established voluntarily by the Company, and all awards under
the Plan are discretionary in nature;
 
(b)    the grant of the Option is voluntary and occasional and does not create
any contractual or other right to receive future awards of Options or benefits
in lieu of Options, even if such awards have been awarded in the past;
 
(c)    all decisions with respect to future awards, if any, will be at the sole
discretion of the Company;
 
(d)    the grant of Option shall not create a right to employment with the
Company or any other Subsidiary and shall not interfere with the ability of the
Company or any Subsidiary to terminate the Participant’s employment or service
relationship (if any);
 
(e)    the Participant is voluntarily participating in the Plan;
 
(f)    the Option and any payment made pursuant to the Option, and the value and
income of same, are not part of normal or expected compensation or salary for
any purposes, including, but not limited to, calculating any severance,
resignation, termination, redundancy, dismissal, end-of-service payments,
bonuses, long-service awards, pension or retirement benefits or welfare benefits
or similar payments;
 
(g)    unless otherwise agreed with the Company, the Option and any Shares
subject to the Option, and the value and income of same, are not granted as
consideration for, or in connection with, any service the Participant may
provide as a director of any Subsidiary;


(h)    in accepting the grant of the Option, the Participant expressly
recognizes that the Option is an award made solely by the Company, with
principal offices in Massachusetts, U.S.A.; the Company is solely responsible
for the administration of the Plan and the Participant’s participation in the
Plan; in the event that the Participant is an employee or consultant of an
Subsidiary, the Option and the Participant’s participation in the Plan will not
create a right to employment be interpreted to form an employment or service
contract or relationship with the Company; furthermore, the Option will not be
interpreted to form an employment or service contract with any Subsidiary;


(i)    the future value of the Shares which may be delivered upon exercise of
the Option is unknown, indeterminable and cannot be predicted with certainty;
 
(j)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Option resulting from termination of the Participant’s
employment or service (for any reason whatsoever, whether or not such
termination is later found to be invalid or in breach of the employment laws in
the jurisdiction where the Participant is employed or providing services or the
terms of the Participant’s employment or service agreement, if any) and, in
consideration of the grant of the Option, the Participant irrevocably agrees
never to institute any claim against the Company, the Participant’s employer or
any other affiliate, waives the Participant’s ability, if any, to bring any such
claim, and releases the Company, the Participant’s employer and any other
affiliate from any such claim; if, notwithstanding the foregoing, any such claim
is allowed by a court of competent jurisdiction, then, by participating in the
Plan, the Participant shall be deemed irrevocably to have agreed not to pursue
such claim, and the Participant agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;


(k)    the Participant is solely responsible for investigating and complying
with any exchange control laws applicable to the Participant in connection with
his or her participation in the Plan;


(l)    unless otherwise provided in the Plan or by the Company in its
discretion, the Option and the benefits evidenced by this Agreement do not
create any entitlement to have the Option or any such benefits transferred to,
or assumed





--------------------------------------------------------------------------------





by, another company nor to be exchanged, cashed out or substituted for, in
connection with any corporate transaction affecting the Company’s Common Stock;
and


(m)    neither the Company, the Participant’s employer nor any other affiliate
shall be liable for any foreign exchange rate fluctuation between the
Participant’s local currency and the United States Dollar that may affect the
value of the Option, any payment made pursuant to the Option or the subsequent
sale of any shares of Common Stock acquired under the Plan.


2.    NO ADVICE REGARDING GRANT


The Company is not providing any tax, legal, or financial advice, nor is the
Company making any recommendations regarding the Participant’s participation in
the Plan or the Participant’s acquisition of any Shares under the Plan or
subsequent sale of such Shares. The Participant is hereby advised to consult
with the Participant’s personal tax, legal and financial advisors regarding the
Participant’s participation in the Plan before taking any action in relation
thereto.


3.    LANGUAGE


If the Participant has received this Agreement or any other document related to
the Plan translated into a language other than English and if the meaning of the
translated version differs from the English version, the English version shall
control.


4.    Electronic Delivery and Acceptance


The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means. The
Participant hereby consents to receive such documents by electronic delivery and
agree to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.


5.    Insider-Trading/Market-Abuse Laws


The Participant acknowledges that, depending on his or her country, the
Participant may be subject to insider-trading restrictions and/or market-abuse
laws, which may affect his or her ability to acquire or sell Shares acquired or
rights to acquire Shares (e.g., Awards, Units) under the Plan during such times
as the Participant is considered to have “inside information” regarding the
Company (as defined by the laws in his or her country). Any restrictions under
these laws or regulations are separate from and in addition to any restrictions
that may be imposed under any applicable Company insider trading policy. The
Participant is responsible for complying with any applicable restrictions, and
the Participant is advised to speak to his or her personal legal advisor
regarding this matter.













